DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks received on June 30, 2022.

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on June 30, 2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 30, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MARCYZK et al. (US 2016/0100839).

In reference to claims 1 & 2, MARCZYK et al. discloses a circular (paragraph [0007]) surgical stapler (figure 2) including a processor 22 configured to: receive an indication (from sensors) to configure (paragraphs [0053]-[0054]) the surgical instrument based on operational parameters associated with previously performed surgical procedures (paragraphs [0039] & [0041]; use of cartridge); communicate 25 characteristics associated with an end effector of the surgical instrument ([paragraphs [0017] &[0032] – [0033]); receive operational parameters associated with previously performed surgical procedures for configuring the surgical instrument and configure the surgical instrument based on the received operational parameters (paragraphs [0032]-[0033]).
Regarding claims 3 & 4, MARCZYK et al. discloses the processor 22 configured to receive operational parameters for configuring the surgical instrument and to configure the surgical instrument to operational parameters associated with an adaptable staple height operating range (paragraphs [0048-0049], [0053] & [0055])
	With respect to claim 5, MARCZYK et al. discloses the processor 22 configured to communicate 25 characteristics associated with the surgical instrument and tissue compressed thereby (paragraph [0040], [0042] and [0048-0049]).
Claims 1 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WHITMAN et al. (US 7,032,798).
In reference to claims 1 & 2, MARCZYK et al. discloses a circular (figure 9a) surgical stapler including a processor 122 configured to: receive an indication (1108, 1112) to configure (paragraphs [0053]-[0054]) the surgical instrument based on operational parameters associated with previously performed surgical procedures (figure 14a); communicate 16, 18a, 18b characteristics associated with tissue engaged by an end effector 250 of the surgical instrument (column 14 line 44-column 15 line 23; ); receive operational parameters associated with previously performed surgical procedures for configuring the surgical instrument and configure the surgical instrument based on the received operational parameters (column 12 lines 11-40).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over WHITMAN et al. (US 7,032,798) in view of MARCYZK et al. (US 2016/0100839) in view of 
Regarding claim 5, WHITMAN et al. discloses a circular surgical stapler comprising a processor configured as required in claim 1; however, WHITMAN et al. does not disclose the surgical stapler comprising means (i.e. sensors) that communicate characteristics associated with tissue compressed by the end effector of the surgical stapler.  
MARCZYK et al. teaches a surgical stapler comprising sensor in communication with a processor 22, such that the processor 22 is configured to communicate 25 to a display 16, 18a, 18b characteristics associated with the surgical instrument and tissue compressed thereby (paragraph [0040], [0042] and [0048-0049]).  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the processor of WHITMAN et al. to include means to communicate characteristics of compressed tissue with the processor as claimed since paragraph [0040] of MARCYZK et al. suggests such a modification ensures that the surgical instrument is appropriately configured to effective fasten tissue compressed by the surgical stapler.
With respect to claims 6 and 7, WHITMAN et al. discloses the limitations required in claims 1 and 5 a surgical instrument comprising: a processor 122 configured to receive operational parameters (figure 14a & 14c) for configuring operation (figure 7) of a first motor 76 associated with force applied by an anvil 256; and the processor 122 further configured to receive operation parameters for configuring operation (figure 7) of a second motor 80 associated with the force required to eject a surgical staple from the surgical instrument (1140). 
In reference to claims 8-10, WHITMAN et al. discloses a circular (figure 9a) surgical stapler including a processor 122 configured to: receive an indication (1108, 1112) to configure (paragraphs [0053]-[0054]) the surgical instrument based on operational parameters associated with previously performed surgical procedures (figure 14a); communicate 16, 18a, 18b characteristics associated with tissue engaged by an end effector 250 of the surgical instrument (column 14 line 44-column 15 line 23; ); receive operational parameters associated with previously performed surgical procedures for configuring the surgical instrument and configure the surgical instrument based on the received operational parameters (column 12 lines 11-40); a processor 122 configured to receive operational parameters (figure 14a & 14c) for configuring operation (figure 7) of a first motor 76 associated with force applied by an anvil 256; and the processor 122 further configured to receive operation parameters for configuring operation (figure 7) of a second motor 80 associated with the force required to eject a surgical staple from the surgical instrument (1140).  WHITMAN et al. does not disclose the surgical stapler comprising means (i.e. sensors) that communicate characteristics associated with tissue compressed by the end effector of the surgical stapler.  
MARCZYK et al. teaches a surgical stapler comprising sensor in communication with a processor 22, such that the processor 22 is configured to communicate 25 to a display 16, 18a, 18b  characteristics associated with the surgical instrument and tissue compressed thereby (paragraph [0040], [0042] and [0048-0049]).  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the processor of WHITMAN et al. to include means to communicate characteristics of compressed tissue with the processor as claimed since paragraph [0040] of MARCYZK et al. suggests such a modification ensures that the surgical instrument is appropriately configured to effective fasten tissue compressed by the surgical stapler.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199





/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



October 7, 2022